Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 10/04/2021 with claims 1-10, 13-20 are pending in the Application and claims 14 withdrawn from consideration as directed to non-elected inventions.
	Applicant arguments in response to the Office Action issued on 07/02/2021 are persuasive, therefore, the rejection of the claims issued by the Office Action on 07/02/2021 are withdrawn 

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected claims 14-20--
 
Reason for allowance
 
 
3.	Claims 1-10, 13 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed ELECTRICAL COMPONENT PACKAGE having the limitations: 
       --“an interposer panel positioned on the glass substrate, the interposer panel comprising a device cavity; 
a wafer positioned on the interposer panel such that the device cavity is enclosed by the glass substrate, 
the interposer panel, and the wafer;
 a metal seed layer disposed between the interposer panel and the wafer; and
 a dielectric coating, wherein the dielectric coating is an anti-reflective filter disposed on an external 
surface of the glass substrate, wherein the dielectric coating comprises at least a high optical index 
material and a low optical index material, and wherein the dielectric coating hermetically seals:
 the interposer panel to the glass substrate; and 
the interposer panel to the metal seed layer; and
 wherein the interposer panel hermetically seals the metal seed layer to the glass substrate such that the device cavity is hermetically sealed from ambient atmosphere. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897